COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        Angelo Clark v. Carla Clark

Appellate case number:      01-13-00577-CV

Trial court case number: 2012-69700

Trial court:                257th District Court of Harris County

        On October 23, 2013 and October 29, 2013, supplemental clerk’s and reporter’s records
on indigence, respectively, were filed with this Court. Prior to these filings, no records of
indigence were filed with this Court despite previous order for same. The only documents filed
with us were requests from appellant to be found indigent filed on August 22, 2013 and
September 30, 2013. We also received a notice from the Harris County District Clerk dated
October 3, 2013 informing us that no contest to an affidavit of indigence was filed as of that date.
As such, on October 22, 2013, we found appellant indigent and entitled to proceed without
advance payment of costs and ordered the District Clerk and court reporter to file the record at
no cost to appellant.
       The supplemental clerk’s record dated October 23, 2013 contains an affidavit of
indigence filed on July 19, 2013 and a contest to that affidavit. However, that contest was not
timely filed and does not alter our October 22, 2013 finding of indigence. Accordingly, we
ORDER that the full clerk’s record and court reporter’s record be filed in this court at no cost to
appellant, within 20 days of the date of this order. This is our second order directing the District
Clerk and court reporter to file the respective records.
        Appellant’s brief is ORDERED filed with this Court within 30 days after the later of the
clerk’s record is filed or the date the reporter’s record is filed. See TEX. R. APP. P. 38.6(a).
Appellee’s brief, if any, must be filed within 30 days after the date the appellant’s brief is filed. See
TEX. R. APP. P. 38.6(b).
        It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually         Acting for the Court


Date: November 5, 2013